WASHINGTON, Circuit Justice,
then charged the jury, and stated, that although, prima facie, a bill drawn for value received, might be considered as drawn for consideration, yet, that when so strong a ground was laid, as is done in this case, to show the want of consideration, and to warrant the belief that these bills were drawn by a profligate public officer, to satisfy gambling debts, to those who were (he payee and endorser of the bill, it behoved the defendant to clear the case of these suspicions, and to show that value was given for them. The evi*624dence is certainly very strong in this case, against the fairness of the consideration paid by Elkins as well as by O’Neil. Of all this, however, the jury are the proper judges.
The jury found for the defendant.